Citation Nr: 1602875	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  09-06 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased schedular rating for left shoulder labral tear, status post arthroscopy, currently rated 20 percent prior to January 2, 2008, 30 percent from January 3, 2008 to May 5, 2010, 20 percent from August 1, 2010 to September 6, 2012, and 30 percent from September 7, 2012.

2.  Entitlement to an extraschedular rating for left shoulder labral tear, status post arthroscopy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to December 1996.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In that decision, the RO, subsequent to a proposal to reduce the rating of the Veteran's left shoulder disability, determined that a reduction was not warranted but continued the 20 percent rating.  The Veteran filed a timely notice of disagreement with the RO's decision not to increase the rating.

The Veteran provided testimony at Decision Review Officer (DRO) hearings in June 2009 and March 2012.  In September 2012, the RO increased the rating for the left shoulder disability to 30 percent effective January 2, 2008, granted a temporary total rating from May 6, 2010, and assigned a 20 percent rating from August 1, 2010, and a 30 percent rating from September 7, 2012.  The issues have been characterized accordingly on the title page to reflect these staged ratings, exclusive of the period for which the Veteran is in receipt of a temporary total rating.  The issues of entitlement to an extraschedular rating and entitlement to a TDIU have been listed separately for the reasons indicated below.

In April 2013, the Veteran testified during a Board videoconference hearing before the undersigned.  A transcript of each hearing is of record.  During the April 2013 Board hearing, the Veteran withdrew three issues from appellate consideration - whether new and material evidence had been received to reopen claims of entitlement to service connection for a bronchial disorder, a sinus disorder, and a stomach disability.  See Board Hearing Transcript (Tr.) at 2.

In February 2014, the Board dismissed the issues that were withdrawn and they are therefore no longer before the Board.  See 38 C.F.R. § 20. 204 (2015).  The Board also denied entitlement to an earlier effective date for service connection for right shoulder disability and that issue is therefore no longer before the Board.  38 C.F.R. § 20.1100(a) (2015) (a Board decision is final on the date stamped on the face of the decision).  Finally in this regard, the Board remanded a claim for service connection for low back disability.  The agency of original jurisdiction (AOJ) granted service connection for lumbar strain and spasm in December 2014 and assigned a 10 percent rating.  That issue as well is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In the December 2015 appellate brief, the Veteran's representative argued that a remand was warranted because the AOJ considered irrelevant evidence in denying the Veteran's claim for an extraschedular rating for his left shoulder disability.  As the Board is granting the requested relief by remanding the claim for an extraschedular rating for referral for extraschedular consideration by the Director of Compensation for the reasons indicated below, this argument is moot and need not be considered.

The issues of entitlement to an extraschedular rating left shoulder labral tear, status post arthroscopy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Throughout the appeal period, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's left shoulder disability, to include functional limitation due to flare-ups, have most nearly approximated limitation of motion of the major arm to 25 degrees from the side.

2.  Throughout the appeal period, symptoms of the Veteran's left shoulder disability have not more nearly approximated ankylosis of scapulohumeral articulation, other impairment of the humerus, or impairment of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a schedular rating of 40 percent for left shoulder labral tear have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.69, 4.71a, DCs 5299-5201 (2015).

2.  The criteria for a schedular rating higher than 40 percent or a separate rating for left shoulder labral tear, status post arthroscopy, have not been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, DCs 5299-5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  In May 2007, VA provided pre-adjudication notice to the Veteran of the information and evidence needed to substantiate and complete his increased rating claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In its February 2014 remand, the Board instructed that the AOJ obtain the Veteran's vocational rehabilitation and Social Security Administration (SSA) disability records.  Those records were obtained and the AOJ therefore complied with the Board's remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, as shown by the discussion below, the Veteran was afforded multiple VA examinations that were adequate because they were based on consideration of the Veteran's prior medical history and described the left shoulder disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

In addition, during the RO and Board hearings, the DROs and undersigned explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claim for an increased schedular rating for the Veteran's left shoulder disability.




Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained below, a uniform 30 percent rating is proper.

The Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, DCs 5299-5201.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to left shoulder labral tear , and it must be rated by analogy.  38 C.F.R. § 4.20.  DC 5201 has different rating for the major and minor arms.  In this regard, the Board notes that there has been some question regarding which arm should be considered the major arm.  On the July 1993 report of medical history, the Veteran checked the box indicating that he was right handed.  Handedness for the purpose of a dominant rating is determined by the evidence of record or testing on VA examination.  38 C.F.R. § 4.69.  As found by the RO, notwithstanding the checking of the right handed box in service, the Veteran has consistently indicated since service that, although he is ambidextrous, his dominant arm is the left.  Moreover, the most severely injured hand of an ambidextrous person is considered the dominant hand for rating purposes, see id., and the Veteran's service connected left shoulder disability is currently rated higher than his service connected right shoulder disability.  The Board will therefore consider the Veteran's left hand to be the dominant one for purposes of rating the shoulder.

Under DC 5201, limitation of motion of the major arm warrants a 20 percent rating when at the shoulder level, a 30 percent rating when midway between the side and shoulder level, and a 40 percent rating when limited to 25 degrees from the side.  Normal range of motion of the shoulder is forward flexion and abduction to 180 degrees, with 90 degrees representing motion at the shoulder level, and internal and external rotation to 90 degrees.  The regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

The lay and medical evidence reflects that the Veteran has experienced significant limitation of motion of the left shoulder throughout the appeal period that began one year prior to the date he filed his January 2007 claim for an increased rating for his left shoulder disability.  See 38 U.S.C.A. § 5110(b)(3) (West 2014).  While the range of motion has varied, it has been limited in all planes with medical evidence of functional limitation and lay evidence of additional functional limitation due to flare-ups.  The Veteran indicated on the September 2007 VA examination that he had flare-ups when lifting the left arm, and that overhead work caused pain and popping in the left shoulder, causing increased difficulty in his work as an electrician.  While range of motion was flexion 170 degrees, abduction 160 degrees, and internal and external rotation to 90 degrees, pain and painful motion were evidenced by facial grimace, resistance to range of motion movement, moaning and groaning, and air blowing through the teeth.  A January 2008 VA treatment note indicated that there was decreased range of motion in all directions of the left shoulder to only about 30 degrees.  A separate January 2008 VA treatment note indicated that flexion and abduction of the left shoulder were to 45 degrees.  A March 11, 2008 VA treatment note indicated that flexion and abduction were to 30 degrees, external rotation to 10 degrees, and internal rotation to the belly.  A March 25, 2008 VA treatment note indicated 40 degrees flexion, 30 degrees abduction, and external rotation to neutral, with range of motion limited by pain.  On the April 2008 VA examination, the Veteran again indicated flare-ups with lifting and increased difficulty at work.  Range of motion findings were similar to the September 2007 VA examination.  A June 2008 VA treatment note indicated flexion 60 degrees, abduction 42 degrees, external rotation 20 degrees, and internal rotation to 60 degrees, all with increased pain in the left shoulder.  January 2008 to March 2009 South East Iowa Physical Therapy treatment notes indicated that guarding and spasm cause significant limitation of motion and mobility.  

After undergoing left shoulder arthroscopic surgery in May 2010, April 2011 VA treatment notes showed flexion 85 and abduction 78.  A June 2011 VA treatment note indicated difficulty with active motion greater than 110 degrees in all planes with pain.  On the September 2012 VA examination, the Veteran indicated that he experienced flare-ups with pain and loss of movement.  Left shoulder flexion and abduction were to 60 degrees with pain at 60 degrees.  On repetitive use testing, there was functional loss or impairment, consisting of less movement than normal, weakened movement, excess fatigability, incoordination, i.e., impaired ability to execute skilled movement, and pain on movement.  August 2013 VA treatment notes showed flexion 89 degrees, abduction 86 degrees, external rotation to T2 and external rotation to T9, with decreased range of motion, decreased strength, and increased pain.

The above evidence reflects that while range of motion has varied, it has been consistently reduced to a significant degree, with additional limitation due to pain and painful motion and on repetitive motion testing.  Moreover, the Veteran's statements to health care providers during treatment and on examination as well as during the Board and RO hearings have indicated that he experiences significant flare-ups that limit his range of motion of his left shoulder to a point where he cannot move his arm from his side to any significant degree.  The evidence is thus at least evenly balanced as to whether the symptoms of the Veteran's left shoulder disability more nearly approximated limitation of motion of the arm to 25 degrees from the side.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 40 percent schedular rating throughout the appeal period is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran is not, however, entitled to a higher or separate rating.  The 40 percent schedular rating is the maximum rating for the dominant arm under DC 5201.  Moreover, the evidence reflects that there has not been ankylosis of the scapulohumeral articulation, other impairment of the humerus, or impairment of the clavicle or scapula warranting a separate rating under DCs 5200, 5202, or 5203.  A January 2008 private MRI report indicated a SLAP tear, fissuring of the glenoid articular cartilage, tendinopathy, and arthritis, but none of the symptoms in DCs 5200, 5202, or 5203.  A March 2008 left shoulder arthrogram contained similar findings.  Moreover, while a May 2012 left shoulder MRI/arthrogram contained a finding of interval resection at distal clavicle with new mild malalignment in part related to mild low lying acromion, the September 2012 VA examiner specifically considered this study and found that the Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  The VA examiner also found that there was no ankylosis of scapulohumeral articulation, and did not indicate that there was any other impairment of the humerus.  As the physician who performed the September 2012 VA examination is presumed competent to interpret the medical evidence including imaging studies, Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013), the weight of the evidence thus reflects that none of the abnormal imaging findings reflect that the symptoms of the Veteran's left shoulder disability approximated symptoms warranting a compensable rating under DCs 5200, 5202, or 5203.

For the foregoing reasons, a schedular rating of 40 percent is warranted for the Veteran's left shoulder labral tear, status post arthroscopy throughout the appeal period.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a schedular rating of 40 percent, but no higher, for left shoulder labral tear, status post arthroscopy, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

In determining whether an extraschedular rating is warranted, the first question is whether the schedular criteria contemplate the symptoms.  The Veteran's left shoulder symptoms are due to pain.  Pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45.  However, , in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Veteran is in receipt of service connection for right shoulder labral tear as well as his left shoulder disability.  He has indicated that the shoulder disabilities together prevent him from doing his job as an electrician and the medical evidence is consistent with this testimony.  A January 2008 VA treatment note indicated that the Veteran had lost his job because he was unable to perform his typical duties.  A separate January 2008 VA treatment note indicated, "Patient will be unable to work until improvements in ROM and strength."  The September 2007 and April 2008 VA examiners indicated that his left shoulder pain caused increasing difficulty in his job as an electrician.  The September 2012 VA examiner indicated that the Veteran's left shoulder disability impacted his ability to work because the pain and limited motion prevented him from doing the type of overhead work that is frequently needed in his prior profession as an electrician.  As the collective impact of the Veteran's shoulder disabilities significantly interferes with the Veteran's employment, remand for referral to the Director of Compensation Service (Director) is warranted for consideration of an extraschedular rating.

This same evidence reflects that the issue of entitlement to a TDIU has been raised.  Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) ("VA must consider whether a TDIU award is warranted whenever a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability") (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Although SSA found the Veteran not disabled, this finding is not binding on the Board.  Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  As the Veteran does not meet the schedular criteria for a TDIU, 38 C.F.R. § 4.16(a), the issue of whether he is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b) should also be referred to the Director.

Accordingly, the issues of entitlement to an extraschedular rating for left shoulder labral tear, status post arthroscopy and entitlement to a TDIU are REMANDED for the following action:

1.  Refer the issues of entitlement to an extraschedular rating for left shoulder labral tear, status post arthroscopy, to include consideration of the collective impact of the Veteran's multiple service connected disabilities, and entitlement to a TDIU under 38 C.F.R. § 4.16(b), to the Director.

2.  After the above development has been completed, readjudicate the issues of entitlement to an extraschedular rating for left shoulder labral tear, status post arthroscopy, to include consideration of the collective impact of the Veteran's multiple service connected disabilities, and entitlement to a TDIU under 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


